Citation Nr: 0519568	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to educational assistance under the provisions of 
Chapter 30, Title 38, United States Code. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
6, 1989 to May 18, 1992.  This case comes to the Board of 
Veterans' Appeals  (Board) on appeal from a Muskogee, 
Oklahoma RO determination that denied the veteran's claim for 
educational assistance under chapter 30, Title 38, United 
States Code.


FINDINGS OF FACT

1.  The veteran served on active duty from September 6, 1989 
to May 18, 1992, a period of 32 months and 13 days.

2.  The veteran did not serve at least three years of 
continuous active duty in the Armed Forces, and his obligated 
period of active duty was not less than three years.

3.  The veteran was not discharged or released from active 
duty on the basis of a service-connected disability; for a 
pre-existing medical condition not characterized as a 
disability; for hardship; for the convenience of the 
Government after completing 20 months of a less than 3-year 
enlistment or 30 months of a 3-year enlistment, or as a 
result of a reduction in force; or, for a physical or mental 
condition not characterized as a disability and not due to 
misconduct but determined to have interfered with duty.


CONCLUSION OF LAW

The veteran has not met the basic service eligibility 
requirements for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 
(West 2002); 38 C.F.R. § 21.7042 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is eligible for Chapter 30 
educational assistance benefits based on service from 
September 6, 1989 to May 18, 1992.  Applicable regulations 
provide that an individual may be entitled to educational 
assistance in certain circumstances under Chapter 30, Title 
38 of the United States Code.  Under 38 U.S.C.A. § 
3011(a)(1)(A) (West 2002) and 38 C.F.R. § 21.7042(a)(1) 
(2004), eligibility may be established when an individual 
first entered into active duty as a member of the Armed 
Forces after June 30, 1985.  The individual also must 
demonstrate that he or she served at least three years of 
continuous active duty, or at least two years if the 
individual's initial period of active duty is less than three 
years.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. § 
21.7042(a)(2).   

The evidence of record indicates that the veteran first 
entered into active duty on September 6, 1989.  Therefore, he 
has met the first requirement of 38 U.S.C.A. § 3011 and 38 
C.F.R. § 21.7042.  However, the veteran has failed to satisfy 
the second requirement, as the evidence shows he did not 
serve for three years of continuous active duty, nor was his 
initial obligated period of active duty less than three 
years.  Based on his discharge date of May 18, 1992, the 
Board calculates that he served 2 years, 8 months, and 13 
days of his 3-year enlistment.  As this time period is less 
than the three years of continuous active duty service 
required by law, entitlement to Chapter 30 educational 
assistance benefits may not be granted.

The Board notes that an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provision may 
nevertheless be entitled if he was discharged or released 
from active duty for a service-connected disability, a pre-
existing medical condition not characterized as a disability, 
hardship, the convenience of the Government after serving 30 
months of a 3-year enlistment or 20 months of a less than 3-
year enlistment, or as a result of a reduction in force, or, 
for a physical or mental condition not characterized as a 
disability and not due to willful misconduct but that did 
interfere with the individual's performance of duty.  38 
U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).  

It was not been established that the veteran was discharged 
or released for any of the above-noted reasons.  The 
veteran's Certificate of Release or Discharge from Active 
Duty (DD Form  214) indicates that he was honorably 
discharged from the Army, under Army Regulation 635-200, 
paragraph 16-5b(1), and that the reason for his separation 
was "[l]ocally imposed bar to reenlistment."  The form also 
noted that the veteran's separation code was "KGF."  The RO 
contacted the United States Army, who advised that KGF was a 
bar to reenlistment and that such type of separation was not 
considered for the convenience of the government.  

The veteran asserted in a statement received in January 2004 
that the RO failed to consider that his bar to reenlistment 
was for being overweight and that his discharge should have 
been under Army Regulation 635-200, paragraph 5-15.  He 
submitted a copy of Information Paper, Number 9, TAPC-PDE-E1, 
dated September 1999, from the Army, pertaining to separation 
for failure to meet the Army's body composition/weight 
control standards.  This paper indicates that the Army has 
always considered separations for weight as a separation for 
"cause" (i.e., not convenience of the government).  The 
paper further indicates that in 1991 separations for weight 
were added to the eligible list of separations that qualified 
for educational benefits under Public Law 101-510, and that 
new separation codes were developed (i.e., LCR/JCR) to 
identify the new weight separation types.

The RO subsequently contacted the Army to determine if the 
September 1999 Information Paper was still valid.  The Army 
responded that the paper was still in effect but that it was 
not relevant to the veteran.  It explained that the veteran's 
separation for "Bar to Reenlistment" had always been 
considered in the category of "Other" under reasons for 
separation.  Further, it stated that weight failure was also 
considered "Other" unless the separation code was LCR or 
JCR after 1991, either code of which would make the veteran 
eligible for benefits under Public Law 101-510.  The Army 
noted that as the veteran's separation code was KGF, he must 
therefore satisfy the minimum service time period 
requirements.  The Army noted that if the veteran believed he 
should have been separated for weight failure and been 
"involuntarily separated" under Public Law 101-510, then he 
was advised to submit a request to the Army Board of 
Correction to Military Records.  

The veteran was notified of the Army's response and advice, 
in a statement of the case issued to him by the RO in April 
2004.  In a statement received in June 2004, the veteran 
argued that he should have had a separation code reflecting 
convenience of the government.  He added that he had sent a 
letter to the military board of correction of records and was 
awaiting a response.  At a hearing in December 2004, the 
veteran testified that his contract with the Army was to 
serve four years, that he paid into the Montgomery GI Bill 
during service, and that he was separated from service 
involuntarily due to being overweight.  He indicated that the 
military board of correction of records had sent him a form 
but that his discharge reason had not been changed.  He 
stated that the military board indicated to him that there 
was insufficient evidence to correct his record.  

Thus, a  review of the record does not show any evidence that 
the veteran's reason for separation or separation code has 
since been amended, and the veteran has presented no other 
evidence to contradict the record with regard to his 
separation reason as identified by the appropriate service 
department.  Thus, without a separation reason reflecting a 
service-connected disability, a pre-existing medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of a 3-
year enlistment or as a result of a reduction in force, or 
for a physical or mental condition not characterized as a 
disability and not due to willful misconduct but that did 
interfere with the individual's performance of duty, the 
veteran is not eligible for Chapter 30 education benefits on 
the basis of 38 C.F.R. § 21.7042(a)(5).    

Based on the foregoing, the Board finds that the veteran has 
failed to meet basic service eligibility requirements 
provided by law.  Therefore, he is not entitled to Chapter 30 
educational assistance.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,  
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
its implementing regulations, codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2004).  The 
Board notes that the RO failed to apprise the veteran of  the 
provisions of the VCAA in the statement of the case, or  at 
any other time.  Nevertheless, in this case it is not the 
factual evidence that is dispositive of this appeal, but 
rather the governing law.  In cases such as this, where the 
disposition is based on the law, and entitlement is not 
shown, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis, supra.  The appeal 
is without legal merit and further development or analysis  
would not be productive.  Cf. Wensch v. Principi, 15 Vet.  
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App.  
143, 149 (2001).  Further action consistent with the VCAA is 
therefore not required.  Mason v. Principi, 16 Vet. App. 129 
(2002).  


ORDER

The veteran's claim for entitlement to Chapter 30 educational 
assistance is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


